OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
         .'.QIFEICHAL.BUSINESS rr*                            /""N
    f     PENALTY FOR *%o«/
4/8/2015 =MVATE USE I*. ||\ MSMtmm 0002003152 apros 2015
HAYN'ES, JOHNNY B.   T'rVCt. N^llpl^^F MA,l£DFR0M zW^?3l24!31-02
Ti~e Court has dismissed without written orderthis subsequent application for a writ
0, nabeas corpus. TEX. CODE CRIM." PRlDC-Art. 11.07, Sec. 4(a)-(c).
                                       "* *•«=*-"     _.                   Abel Acosta, Clerk
                              JOHNNY B. HAYNES
                                                              TDC# 1419642
                              filbLmnoWUnlY